


EXHIBIT 10.2

 

SUPERGEN, INC.

 

COMMON STOCK PURCHASE AGREEMENT

 

October 22, 2009

 

--------------------------------------------------------------------------------


 

SUPERGEN, INC.

 

COMMON STOCK PURCHASE AGREEMENT

 

This Common Stock Purchase Agreement (this “Agreement”) is made as of
October 22, 2009 (the “Effective Date”) by and between SuperGen, Inc., a
Delaware corporation (the “Company”) and SmithKline Beecham Corporation, doing
business as GlaxoSmithKline, a Pennsylvania corporation (the “Purchaser”).

 

BACKGROUND

 

A.            The Company desires to sell to the Purchaser, and the Purchaser
desires to purchase from the Company, shares of the Company’s common stock, par
value $0.001 per share (the “Common Stock”), on the terms and conditions set
forth in this Agreement.

 

B.            In connection with the sale and purchase of the shares of Common
Stock hereunder, the Purchaser and the Company have agreed to enter into that
certain Commercial Research and License Agreement of even date herewith (the
“Research Agreement”).

 

NOW, THEREFORE, in consideration of the respective representations, warranties,
covenants and conditions set forth in this Agreement, and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties agree as follows:

 


SECTION 1



AUTHORIZATION, SALE AND ISSUANCE


 

1.1          Authorization.  The Company will, prior to the Closing (as defined
below), authorize the sale and issuance of up to nine hundred ninety thousand
and ninety-nine (990,099) shares of the Company’s Common Stock to the Purchaser
in accordance with the terms of this Agreement.

 

1.2          Sale and Issuance of Shares.  Subject to the terms and conditions
of this Agreement, the Purchaser shall purchase from the Company, and the
Company shall sell and issue to the Purchaser, nine hundred ninety thousand and
ninety-nine (990,099) shares of the Common Stock (the “Shares”) at an aggregate
purchase price of Three Million U.S. Dollars ($3,000,000) (the “Purchase
Price”), by wire transfer of immediately available funds.

 


SECTION 2


 


CLOSING DATES AND DELIVERY


 

2.1          Closing.  Subject to the satisfaction or waiver of the conditions
set forth in this Agreement, the purchase, sale and issuance of the Shares shall
take place at one closing (the “Closing”). The Closing shall take place at
10:00 a.m. local time, on a date mutually agreed upon by the parties to this
Agreement, which shall be no later than the second business day after the
satisfaction or waiver of the conditions to the obligations of the parties set
forth in Section 6.1 and Section 6.2 of this Agreement (the “Closing Date”).

 

2.2          Delivery.  At the Closing, the Company will deliver to the
Purchaser a certificate registered in the Purchaser’s name representing the
number of Shares that the Purchaser is purchasing against payment of the
Purchase Price, by wire transfer of immediately available funds to an account
designated by the

 

--------------------------------------------------------------------------------


 

Company.  The certificate representing the Shares shall be subject to legends
restricting transfer as set forth in Section 4.5 below.  Additionally, the
Company shall deliver to the Purchaser such other documents as required pursuant
to Section 6.1 of this Agreement.

 


SECTION 3



REPRESENTATIONS AND WARRANTIES OF THE COMPANY


 

The Company hereby represents and warrants to the Purchaser as of the Effective
Date and as of the Closing Date, as applicable, as follows:

 

3.1          Organization, Good Standing and Qualification.  The Company is a
corporation duly organized and validly existing under, and by virtue of, the
laws of Delaware and is in good standing under such laws, has all requisite
power and authority to own or lease its properties and operate its business as
it is now being conducted, and is duly qualified to do business and in good
standing as a foreign corporation in any applicable jurisdiction, except where
the failure to be so qualified or in good standing would not have a Material
Adverse Effect.  For purposes of this Agreement, “Material Adverse Effect” shall
mean a material adverse effect on, or a material adverse change in, or group of
such effects on or changes in the business, properties, assets, liabilities,
operations or condition (financial or otherwise) of the Company.

 


3.2          AUTHORIZATION


 


(A)           THE COMPANY HAS ALL REQUISITE POWER AND AUTHORITY TO EXECUTE,
DELIVER AND PERFORM ITS OBLIGATIONS UNDER THIS AGREEMENT.  ALL CORPORATE ACTION
ON THE PART OF THE COMPANY AND ITS BOARD OF DIRECTORS NECESSARY FOR THE
AUTHORIZATION, EXECUTION, DELIVERY AND PERFORMANCE OF THIS AGREEMENT BY THE
COMPANY, THE AUTHORIZATION, SALE, ISSUANCE AND DELIVERY OF THE SHARES, AND THE
PERFORMANCE OF ALL OF THE COMPANY’S OBLIGATIONS UNDER THIS AGREEMENT HAS BEEN
TAKEN OR WILL BE TAKEN PRIOR TO THE CLOSING.


 


(B)           THE SHARES, WHEN ISSUED IN COMPLIANCE WITH THE PROVISIONS OF THIS
AGREEMENT, WILL BE VALIDLY ISSUED, FULLY PAID AND NONASSESSABLE, AND FREE OF ANY
LIENS; PROVIDED, HOWEVER, THAT THE SHARES ARE SUBJECT TO RESTRICTIONS ON
TRANSFER UNDER STATE AND/OR FEDERAL SECURITIES LAWS AND AS SET FORTH IN THIS
AGREEMENT.  THE BOARD OF DIRECTORS OF THE COMPANY HAS APPROVED AND ADOPTED THIS
AGREEMENT AND THE TRANSACTIONS CONTEMPLATED HEREBY, DECLARED THE ADVISABILITY OF
THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT AND HAS NOT, AS OF THE EFFECTIVE
DATE, RESCINDED OR MODIFIED IN ANY RESPECT ANY OF SUCH ACTIONS.


 


(C)           THE EXECUTION AND DELIVERY BY THE COMPANY OF THIS AGREEMENT DOES
NOT, AND THE CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY
WILL NOT, (I) CONFLICT WITH, OR RESULT IN ANY VIOLATION OF OR BREACH OF ANY
MATERIAL PROVISION OF THE CERTIFICATE OF INCORPORATION OR BYLAWS OF THE
COMPANY,  (II) CONFLICT WITH OR VIOLATE ANY JUDGMENT, ORDER, DECREE, STATUTE,
LAW, ORDINANCE, RULE OR REGULATION APPLICABLE TO THE COMPANY, (III) RESULT IN A
VIOLATION OR BREACH OF (OR GIVE RISE TO ANY RIGHT OF TERMINATION, REVOCATION,
CANCELLATION OR ACCELERATION UNDER OR INCREASED PAYMENTS UNDER), OR CONSTITUTE A
DEFAULT (WITH OR WITHOUT DUE NOTICE OR LAPSE OF TIME OR BOTH) UNDER, OR RESULT
IN THE CREATION OF ANY LIEN, MORTGAGE, CHARGE, ENCUMBRANCE OR SECURITY INTEREST
OF ANY KIND UPON ANY OF THE PROPERTIES OR ASSETS OF THE COMPANY UNDER ANY OF THE
TERMS, CONDITIONS OR PROVISIONS OF ANY OF THE MATERIAL CONTRACTS (AS DEFINED IN
SECTION 3.7 BELOW), EXCEPT IN THE CASES OF CLAUSES (II) OR (III) FOR SUCH
CONFLICTS OR VIOLATIONS WHICH WOULD NOT BE REASONABLY LIKELY TO HAVE A MATERIAL
ADVERSE EFFECT.


 


(D)           NO CONSENT, APPROVAL, ORDER OR AUTHORIZATION OF, OR REGISTRATION,
DECLARATION OR FILING WITH, ANY GOVERNMENTAL ENTITY IS REQUIRED BY OR WITH
RESPECT TO THE COMPANY IN CONNECTION WITH THE EXECUTION AND DELIVERY OF THIS
AGREEMENT, EXCEPT (I) SUCH OTHER CONSENTS, APPROVALS, ORDERS, AUTHORIZATIONS,
REGISTRATIONS, DECLARATIONS AND FILINGS AS MAY BE REQUIRED UNDER APPLICABLE
FEDERAL AND STATE SECURITIES LAWS AND THE LAWS OF

 

2

--------------------------------------------------------------------------------


 


ANY FOREIGN COUNTRY AND (II) SUCH OTHER CONSENTS, AUTHORIZATIONS, FILINGS,
APPROVALS AND REGISTRATIONS WHICH, IF NOT OBTAINED OR MADE, WOULD NOT BE
REASONABLY LIKELY TO HAVE A MATERIAL ADVERSE EFFECT, ALL OF WHICH CONSENTS,
AUTHORIZATIONS, FILINGS, APPROVALS AND REGISTRATIONS (OTHER THAN FILINGS AND
REGISTRATIONS WITH THE SECURITIES AND EXCHANGE COMMISSION (THE “SEC”) AND WITH
STATE SECURITIES AUTHORITIES AND AGENCIES PERTAINING TO THE ISSUANCE OF THE
SHARES) HAVE BEEN MADE OR OBTAINED BY THE COMPANY PRIOR TO THE DATE OF THIS
AGREEMENT.


 


(E)           THE COMPANY IS NOT IN DEFAULT UNDER OR IN VIOLATION OF (AND NO
EVENT HAS OCCURRED AND NO CONDITION EXISTS WHICH, UPON NOTICE OR THE PASSAGE OF
TIME (OR BOTH), WOULD CONSTITUTE A DEFAULT UNDER) (I) THE COMPANY’S CERTIFICATE
OF INCORPORATION OR BYLAWS OR (II) ANY ORDER, WRIT, INJUNCTION OR DECREE OF ANY
COURT OR ANY GOVERNMENTAL ENTITY, EXCEPT, IN THE CASE OF CLAUSE (II), FOR
DEFAULTS OR VIOLATIONS WHICH WOULD NOT BE REASONABLY LIKELY TO HAVE A MATERIAL
ADVERSE EFFECT.


 

3.3          Enforceability.  This Agreement, when executed and delivered by the
Company, will constitute a legal and binding agreement of the Company,
enforceable against it in accordance with its terms, subject to laws of general
application relating to bankruptcy, insolvency and the relief of debtors and
rules of law governing specific performance, injunctive relief or other
equitable remedies.

 

3.4          SEC Documents.  The Company has timely filed all reports,
registration statements, proxy statements and other materials, together with any
amendments thereto, required to be filed by the Company with the SEC under the
Securities Exchange Act of 1934, as amended (the “SEC Filings”).  Each SEC
Filing, as of its date, or if amended prior to the date of this Agreement, as of
the date of such amendment, complied in all material respects with the
applicable requirements of the Securities Act of 1933, as amended (the
“Securities Act”) or the Securities Exchange Act of 1934, as amended (the
“Exchange Act”), or any successor federal statute and the rules and regulations
of the SEC promulgated thereunder. As of their respective dates filed, the SEC
Filings do not contain any untrue statement of a material fact or omit to state
a material fact necessary to make the statements therein, in light of the
circumstances in which they were made, not misleading.  The financial statements
contained in the SEC Filings fairly present the financial position of the
Company and its subsidiaries as of the dates thereof and for the periods covered
thereby and have been prepared in accordance with U.S. generally accepted
accounting principles (“GAAP”) (in the case of the unaudited statements, all
footnotes required by GAAP may not be included and subject to normal year-end
audit adjustments).

 


3.5          ABSENCE OF CERTAIN EVENTS AND CHANGES. EXCEPT AS DISCLOSED IN THE
SEC FILINGS FILED PRIOR TO THE EFFECTIVE DATE, SINCE THE DATE OF FILING OF THE
COMPANY’S QUARTERLY REPORT ON FORM 10-Q FOR THE QUARTERLY PERIOD ENDED JUNE 30,
2009 WITH THE SEC, (I) THE COMPANY HAS CONDUCTED ITS BUSINESSES IN THE ORDINARY
COURSE CONSISTENT WITH PAST PRACTICE, (II) THERE HAS NOT BEEN ANY EVENT, CHANGE
OR DEVELOPMENT WHICH, INDIVIDUALLY OR IN THE AGGREGATE, WOULD REASONABLY BE
EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT OR (III) THERE HAS NOT BEEN ANY
ACQUISITION OR DISPOSITION OF ANY MATERIAL ASSETS (OR ANY CONTRACT OR
ARRANGEMENT THEREFORE) OR ANY OTHER MATERIAL TRANSACTION BY THE COMPANY.


 


3.6          COMPLIANCE WITH LAWS.  THE COMPANY HAS ALL MATERIAL PERMITS,
LICENSES, FRANCHISES, AUTHORIZATIONS, ORDERS AND APPROVALS OF, AND HAS MADE ALL
FILINGS, APPLICATIONS AND REGISTRATIONS WITH, GOVERNMENTAL ENTITIES THAT ARE
REQUIRED IN ORDER TO PERMIT IT TO CARRY ON ITS BUSINESS AS PRESENTLY CONDUCTED
AND THAT ARE MATERIAL TO THE BUSINESS OF THE COMPANY.  THE COMPANY HAS COMPLIED
IN ALL MATERIAL RESPECTS AND IS NOT IN DEFAULT OR VIOLATION OF, AND, TO THE
COMPANY’S KNOWLEDGE, IS NOT UNDER INVESTIGATION WITH RESPECT TO OR THREATENED TO
BE CHARGED WITH OR GIVEN NOTICE OF ANY MATERIAL VIOLATION OF, ANY APPLICABLE
DOMESTIC (FEDERAL, STATE OR LOCAL) OR FOREIGN LAW, STATUTE, ORDINANCE, LICENSE,
RULE, REGULATION, POLICY OR GUIDELINE, ORDER, DEMAND, WRIT, INJUNCTION, DECREE
OR JUDGMENT OF ANY GOVERNMENTAL ENTITY.

 

3

--------------------------------------------------------------------------------


 


3.7          MATERIAL CONTRACTS.  AS OF THE EFFECTIVE DATE, THE COMPANY HAS
FILED AS EXHIBITS TO THE SEC FILINGS ALL MATERIAL AGREEMENTS REQUIRED TO BE
FILED UNDER THE RULES AND REGULATIONS OF THE SEC (THE “MATERIAL CONTRACTS”), AND
(I) TO THE COMPANY’S KNOWLEDGE, ALL MATERIAL CONTRACTS ARE VALID, BINDING AND IN
FULL FORCE AND EFFECT AND ENFORCEABLE AGAINST THE COMPANY AS OF THE EFFECTIVE
DATE, (II) THE COMPANY IS IN ALL MATERIAL RESPECTS IN COMPLIANCE WITH AND HAS IN
ALL MATERIAL RESPECTS PERFORMED ALL OBLIGATIONS REQUIRED TO BE PERFORMED BY IT
TO DATE UNDER EACH MATERIAL CONTRACT; AND (III) AS OF THE EFFECTIVE DATE, THE
COMPANY DOES NOT KNOW OF, AND HAS NOT RECEIVED WRITTEN NOTICE OF, ANY MATERIAL
VIOLATION OR DEFAULT (OR ANY CONDITION WHICH WITH THE PASSAGE OF TIME OR THE
GIVING OF NOTICE WOULD CAUSE SUCH A VIOLATION OF OR A DEFAULT) BY ANY OTHER
PARTY UNDER ANY MATERIAL CONTRACT.


 


3.8          PRIVATE PLACEMENT.  ASSUMING THE ACCURACY OF THE PURCHASER’S
REPRESENTATIONS AND WARRANTIES SET FORTH IN SECTION 4.2, NO REGISTRATION UNDER
THE SECURITIES ACT IS REQUIRED FOR THE OFFER AND SALE OF THE SHARES BY THE
COMPANY TO THE PURCHASER AS CONTEMPLATED HEREBY.


 


3.9          INVESTMENT COMPANY.  THE COMPANY IS NOT, AND IMMEDIATELY AFTER
RECEIPT OF PAYMENT FOR THE SHARES WILL NOT BE, AN “INVESTMENT COMPANY” WITHIN
THE MEANING OF THE INVESTMENT COMPANY ACT OF 1940, AS AMENDED.  THE COMPANY IS
NOT AN “AFFILIATED PERSON” OF, OR “PROMOTER” OR “PRINCIPAL UNDERWRITER” FOR AN
INVESTMENT COMPANY, WITHIN THE MEANING OF THE INVESTMENT COMPANY ACT OF 1940, AS
AMENDED.


 


3.10        SUBSIDIARIES.  THE COMPANY HAS NO SUBSIDIARIES AND NO EQUITY
INTERESTS OR INVESTMENTS IN ANY PARTNERSHIP, TRUST OR OTHER ENTITY OR
ORGANIZATION.  FOR PURPOSES OF THIS AGREEMENT, “SUBSIDIARY” SHALL MEAN AN ENTITY
OF WHICH A PERSON OWNS OR CONTROLS, DIRECTLY OR INDIRECTLY, MORE THAN TWENTY
PERCENT (20%) OF THE VOTING STOCK OF SUCH ENTITY.


 


3.11        BROKERAGE.  THERE ARE NO CLAIMS FOR BROKERAGE COMMISSIONS OR
FINDER’S FEES OR SIMILAR COMPENSATION IN CONNECTION WITH THE TRANSACTIONS
CONTEMPLATED BY THIS AGREEMENT OR THE RESEARCH AGREEMENT BASED ON ANY
ARRANGEMENT MADE BY OR ON BEHALF OF THE COMPANY, AND THE COMPANY AGREES TO
INDEMNIFY AND HOLD THE PURCHASER HARMLESS AGAINST ANY COSTS OR DAMAGES INCURRED
AS A RESULT OF ANY SUCH CLAIM.


 


3.12        INTELLECTUAL PROPERTY.  EXCEPT AS DISCLOSED IN THE SEC FILINGS, AND
EXCEPT FOR MATTERS WHICH ARE NOT REASONABLY LIKELY TO HAVE A MATERIAL ADVERSE
EFFECT, THE COMPANY OWNS OR CONTROLS THE INTELLECTUAL PROPERTY RIGHTS NECESSARY
FOR THE CONDUCT OF ITS BUSINESS AS NOW CONDUCTED. TO THE COMPANY’S KNOWLEDGE,
THE CONDUCT OF ITS BUSINESS AS CURRENTLY CONDUCTED DOES NOT MATERIALLY INFRINGE
UPON THE INTELLECTUAL PROPERTY RIGHTS OF ANY THIRD PARTY.


 


3.13        FDA APPROVAL


 


(A)           ALL CLINICAL TRIALS CONDUCTED BY OR FOR THE BENEFIT OF THE
COMPANY, AND THAT HAVE OR WILL BE SUBMITTED TO THE FOOD AND DRUG ADMINISTRATION
(THE “FDA”) AS A BASIS FOR REGULATORY APPROVAL, HAVE BEEN, OR ARE BEING,
CONDUCTED IN MATERIAL COMPLIANCE WITH THE APPLICABLE REQUIREMENTS OF “GOOD
CLINICAL PRACTICE,” INFORMED CONSENT, AND ALL APPLICABLE REQUIREMENTS RELATING
TO PROTECTION OF HUMAN SUBJECTS CONTAINED IN 21 C.F.R.;


 


(B)           ALL MANUFACTURING OPERATIONS CURRENTLY CONDUCTED BY OR FOR THE
BENEFIT OF THE COMPANY FOR THE MANUFACTURE OF DRUGS FOR HUMAN USE HAVE BEEN AND
ARE BEING CONDUCTED IN MATERIAL COMPLIANCE WITH THE FDA’S APPLICABLE CURRENT
“GOOD MANUFACTURING PRACTICE” REGULATIONS;


 


(C)           THE COMPANY HAS NOT RECEIVED ANY NOTICE THAT THE FDA HAS
COMMENCED, OR THREATENED TO INITIATE, ANY ACTION TO WITHDRAW APPROVAL OF ANY
AUTHORIZATION NEEDED TO CONDUCT ITS BUSINESS AS CURRENTLY CONDUCTED; AND

 

4

--------------------------------------------------------------------------------


 


(D)           THE COMPANY HAS NO PRODUCT ON CLINICAL HOLD NOR HAS THE COMPANY
RECEIVED WRITTEN NOTICE INDICATING THAT ANY PRODUCT WILL BE SUBJECT TO A
CLINICAL HOLD.


 


SECTION 4



REPRESENTATIONS AND WARRANTIES OF THE PURCHASER


 

The Purchaser hereby represents and warrants to the Company as of the Effective
Date and as of the Closing Date, as applicable, as follows:

 


4.1          AUTHORIZATION


 


(A)           THE PURCHASER HAS ALL REQUISITE POWER AND AUTHORITY TO EXECUTE AND
DELIVER THIS AGREEMENT, TO PURCHASE THE SHARES HEREUNDER AND TO CARRY OUT AND
PERFORM ITS OBLIGATIONS UNDER THE TERMS OF THIS AGREEMENT. ALL ACTION ON THE
PART OF THE PURCHASER NECESSARY FOR THE AUTHORIZATION, EXECUTION, DELIVERY AND
PERFORMANCE OF THIS AGREEMENT, AND THE PERFORMANCE OF ALL OF THE PURCHASER’S
OBLIGATIONS UNDER THIS AGREEMENT, HAS BEEN TAKEN OR WILL BE TAKEN PRIOR TO THE
CLOSING.


 


(B)           THIS AGREEMENT, WHEN EXECUTED AND DELIVERED BY THE PURCHASER, WILL
CONSTITUTE A VALID AND LEGALLY BINDING OBLIGATION OF THE PURCHASER, ENFORCEABLE
IN ACCORDANCE WITH ITS TERMS EXCEPT: (I)  AS LIMITED BY APPLICABLE BANKRUPTCY,
INSOLVENCY, REORGANIZATION, MORATORIUM AND OTHER LAWS OF GENERAL APPLICATION
AFFECTING ENFORCEMENT OF CREDITORS’ RIGHTS GENERALLY AND (II) AS LIMITED BY LAWS
RELATING TO THE AVAILABILITY OF SPECIFIC PERFORMANCE, INJUNCTIVE RELIEF OR OTHER
EQUITABLE REMEDIES OR BY GENERAL PRINCIPLES OF EQUITY.


 


(C)           NO CONSENT, APPROVAL, AUTHORIZATION, ORDER, FILING, REGISTRATION
OR QUALIFICATION OF OR WITH ANY COURT, GOVERNMENTAL AUTHORITY OR THIRD PERSON IS
REQUIRED TO BE OBTAINED BY THE PURCHASER IN CONNECTION WITH THE EXECUTION AND
DELIVERY OF THIS AGREEMENT BY THE PURCHASER OR THE PERFORMANCE OF THE
PURCHASER’S OBLIGATIONS HEREUNDER OR THEREUNDER.


 


4.2          NO REGISTRATION; INVESTMENT INTENT


 


(A)           REGISTRATION.  THE PURCHASER UNDERSTANDS THAT THE SHARES HAVE NOT
BEEN, AND WILL NOT BE, REGISTERED UNDER THE SECURITIES ACT BY REASON OF A
SPECIFIC EXEMPTION FROM THE REGISTRATION PROVISIONS OF THE SECURITIES ACT, THE
AVAILABILITY OF WHICH DEPENDS UPON, AMONG OTHER THINGS, THE BONA FIDE NATURE OF
THE INVESTMENT INTENT AND THE ACCURACY OF THE PURCHASER’S REPRESENTATIONS AS
EXPRESSED IN THIS SECTION 4.2.


 


(B)           INVESTMENT INTENT. THE PURCHASER IS ACQUIRING THE SHARES FOR
INVESTMENT FOR ITS OWN ACCOUNT, NOT AS A NOMINEE OR AGENT, AND NOT WITH THE VIEW
TO, OR FOR RESALE IN CONNECTION WITH, ANY DISTRIBUTION THEREOF, AND THE
PURCHASER HAS NO PRESENT INTENTION OF SELLING, GRANTING ANY PARTICIPATION IN, OR
OTHERWISE DISTRIBUTING THE SAME.  THE PURCHASER FURTHER REPRESENTS THAT IT DOES
NOT HAVE ANY CONTRACT, UNDERTAKING, AGREEMENT OR ARRANGEMENT WITH ANY PERSON OR
ENTITY TO SELL, TRANSFER OR GRANT PARTICIPATION TO SUCH PERSON OR ENTITY OR TO
ANY THIRD PERSON OR ENTITY WITH RESPECT TO ANY OF THE SHARES.  THE SHARES WERE
NOT OFFERED TO THE PURCHASER THROUGH, AND THE PURCHASER IS NOT AWARE OF, ANY
FORM OF GENERAL SOLICITATION OR GENERAL ADVERTISING, INCLUDING, WITHOUT
LIMITATION, (I) ANY ADVERTISEMENT, ARTICLE, NOTICE OR OTHER COMMUNICATION
PUBLISHED IN ANY NEWSPAPER, MAGAZINE OR SIMILAR MEDIA OR BROADCAST OVER
TELEVISION OR RADIO AND (II) ANY SEMINAR OR MEETING WHOSE ATTENDEES HAVE BEEN
INVITED BY ANY GENERAL SOLICITATION OR GENERAL ADVERTISING.


 

(c)           Investment Experience.  The Purchaser has substantial experience
in evaluating and investing in private placement transactions of securities in
companies similar to the Company and

 

5

--------------------------------------------------------------------------------


 

acknowledges that the Purchaser can protect its own interests. The Purchaser has
such knowledge and experience in financial and business matters so that the
Purchaser is capable of evaluating the merits and risks of its investment in the
Company.  The Purchaser understands and acknowledges that an investment in the
Company is speculative and involves substantial risks. The Purchaser can bear
the economic risk of the Purchaser’s investment and is able, without impairing
the Purchaser’s financial condition, to hold the Shares for an indefinite period
of time and to suffer a complete loss of the Purchaser’s investment.

 

(d)           Accredited Investor; Residency.  The Purchaser is an “accredited
investor” within the meaning of Regulation D, Rule 501(a), promulgated by the
SEC under the Securities Act.  The Purchaser’s place of business is correctly
set forth in this Agreement.

 

(e)           Rule 144.  The Purchaser acknowledges that the Shares must be held
indefinitely unless subsequently registered under the Securities Act or an
exemption from such registration is available. The Purchaser is aware of the
provisions of Rule 144 promulgated under the Securities Act which permit resale
of shares purchased in a private placement subject to the satisfaction of
certain conditions, which may include, among other things, the availability of
certain current public information about the Company; the resale occurring not
less than a specified period after a party has purchased and paid for the
security to be sold; the number of shares being sold during any three-month
period not exceeding specified limitations; the sale being effected through a
“brokers’ transaction,” a transaction directly with a “market maker” or a
“riskless principal transaction” (as those terms are defined in the Securities
Act or the Exchange Act, and the rules and regulations promulgated thereunder);
and the filing of a Form 144 notice, if applicable. The Purchaser acknowledges
and understands that the Company may not be satisfying the current public
information requirement of Rule 144 at the time the Purchaser wishes to sell the
Shares, and that, in such event, the Purchaser may be precluded from selling
such securities under Rule 144, even if the other applicable requirements of
Rule 144 have been satisfied. The Purchaser acknowledges that, in the event the
applicable requirements of Rule 144 are not met, registration under the
Securities Act or an exemption from registration will be required for any
disposition of the Shares. The Purchaser understands that, although Rule 144 is
not exclusive, the SEC has expressed its opinion that persons proposing to sell
restricted securities received in a private offering other than in a registered
offering or pursuant to Rule 144 will have a substantial burden of proof in
establishing that an exemption from registration is available for such offers or
sales and that such persons and the brokers who participate in the transactions
do so at its own risk.

 

(f)            Access to Data.  The Purchaser has, prior to the date of this
Agreement, reviewed the Company’s most recent SEC Filings and has had an
opportunity to review material contracts and documents of the Company which have
been filed as exhibits to such SEC Filings.  The Purchaser has had an
opportunity to discuss the Company’s business, management and financial affairs
with its management.  The Purchaser has also had an opportunity to ask questions
of officers of the Company, which questions were answered to its satisfaction. 
The Purchaser, in making the investment decision, has read, reviewed, and relied
solely on the Company’s SEC Filings and other documents furnished by the
Company, pursuant to this Agreement and the Company’s representations and
warranties contained herein.  The Purchaser is not relying on any oral
representation of the Company or any other person, nor any written
representation or assurance from the Company other than those contained in the
SEC Filings or incorporated herein or therein.  The foregoing, however, does not
limit or modify the Purchaser’s right to rely upon the representations and
warranties of the Company in Section 3 of this Agreement.  The Purchaser
acknowledges and agrees that the Company has no responsibility for, does not
ratify, and is under no responsibility whatsoever to comment upon or correct any
reports, analyses or other comments made about the Company by any third parties,
including, but not limited to, analysts’ research reports or comments, and the
Purchaser has not relied upon any such third party reports in making the
decision to invest.

 

6

--------------------------------------------------------------------------------


 

4.3          Brokers or Finders.  The Purchaser has not engaged any brokers,
finders or agents.  The Company shall have no liability or obligation of any
kind to any agent, broker, investment banker, financial adviser or other firm or
person engaged or retained by the Purchaser who is or will be entitled to any
broker’s or finder’s fee, or any other commission or similar fee, in connection
with any of the transactions contemplated by this Agreement, and the Purchaser
agrees to indemnify and hold the Company harmless from and against any and all
claims, liabilities or obligations with respect to any such fees or commissions
asserted by any person engaged or retained on the basis of any act or statement
determined to have been made to such person by the Purchaser.

 

4.4          Tax Advisors.  The Purchaser has reviewed with its own tax advisors
the U.S. federal, state, local and foreign tax consequences of this investment
and the transactions contemplated by this Agreement. With respect to such
matters, the Purchaser relies solely on such advisors and not on any statements
or representations of the Company or any of its agents, written or oral. The
Purchaser understands that it (and not the Company) shall be responsible for its
own tax liability that may arise as a result of this investment or the
transactions contemplated by this Agreement, and the Purchaser agrees to
indemnify and hold the Company harmless from and against any and all claims,
liabilities or obligations with respect to the tax consequences of this
investment and the transactions contemplated by this Agreement.

 

4.5          Legends.  The Purchaser understands and agrees that the
certificates evidencing the Shares, or any other securities issued in respect of
the Shares, any stock split, stock dividend, recapitalization, merger,
consolidation or similar event, shall bear the following legends:

 

THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED, OR THE SECURITIES LAWS OF ANY STATE, AND
MAY NOT BE SOLD, TRANSFERRED, ASSIGNED, PLEDGED OR HYPOTHECATED UNLESS AND UNTIL
REGISTERED UNDER SUCH ACT AND/OR APPLICABLE STATE SECURITIES LAWS, OR UNLESS THE
COMPANY HAS RECEIVED AN OPINION OF COUNSEL OR OTHER EVIDENCE, REASONABLY
SATISFACTORY TO THE COMPANY AND ITS COUNSEL, THAT SUCH REGISTRATION IS NOT
REQUIRED.”

 

THE SHARES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO RESTRICTIONS ON
TRANSFERABILITY AND RESALE, INCLUDING A LOCK-UP PERIOD, AS SET FORTH IN A COMMON
STOCK PURCHASE AGREEMENT BETWEEN THE COMPANY AND THE ORIGINAL HOLDER OF THESE
SHARES, A COPY OF WHICH MAY BE OBTAINED AT THE PRINCIPAL OFFICE OF THE COMPANY.

 


SECTION 5



ADDITIONAL AGREEMENTS & COVENANTS


 

The Company and the Purchaser further agree with each other as follows:

 

5.1          Confidentiality. Except as permitted by Section 5.2 below or by the
terms of the Confidential Disclosure Agreement between the Company and the
Purchaser effective as of December 1, 2008 and the Confidential Disclosure
Agreement between the Company and the Purchaser effective as of June 18, 2009
(together, the “Confidentiality Agreements”), all confidential information of
the parties shall be protected in accordance with the terms and conditions set
forth in the Confidentiality Agreements.

 

7

--------------------------------------------------------------------------------


 

5.2          Public Announcements. The parties may release a joint press release
promptly after the Effective Date. Except as may be required by law, the SEC,
stock exchange or other regulatory authority, neither party nor any of their
respective Affiliates (as such term is defined in the Research Agreement), shall
originate any publicity, news release or other public announcement, written or
oral, relating to the confidential terms or conditions contained herein without
the prior express written approval of the other party, and agreement upon the
nature and text of such announcement or disclosure, which approval shall not be
unreasonably withheld. A party desiring to make any such public announcement or
other disclosure shall seek confidential treatment if requested by the other
party and to the extent reasonably practical, and shall inform the other party
of the proposed announcement or disclosure in reasonably sufficient time prior
to public release, and shall provide the other party with a written copy
thereof, in order to allow such other party to comment upon such announcement or
disclosure. Unless disclosure is required in a shorter period of time, the party
receiving the proposed release will have at least five (5) days to review any
such release.

 


5.3          RESTRICTIONS ON TRANSFER.  THE PURCHASER AGREES THAT UNTIL THE
FIRST ANNIVERSARY OF THE EFFECTIVE DATE, IT MAY NOT EFFECT ANY SALE OR TRANSFER
OF THE SHARES, OR ANY BENEFICIAL INTEREST THEREIN (THE “LOCK-UP”).  ON THE FIRST
ANNIVERSARY OF THE EFFECTIVE DATE, TWENTY-FIVE PERCENT (25%) OF THE SHARES SHALL
BE RELEASED FROM THE LOCK-UP.  THE REMAINING SEVENTY-FIVE PERCENT (75%) OF THE
SHARES SHALL BE RELEASED FROM THE LOCK-UP IN FOUR EQUAL INSTALLMENTS AT THE END
OF EACH THREE MONTH PERIOD FOLLOWING THE FIRST ANNIVERSARY OF THE EFFECTIVE
DATE, SUCH THAT ALL OF THE SHARES ARE RELEASED FROM THE LOCK-UP ON THE SECOND
ANNIVERSARY OF THE EFFECTIVE DATE.  THE PURCHASER AGREES THAT ANY SHARES SOLD,
ONCE RELEASED FROM THE LOCK-UP, SHALL BE SOLD IN COMPLIANCE WITH APPLICABLE
SECURITIES LAWS. NOTWITHSTANDING THE FOREGOING, THE PURCHASER SHALL BE ENTITLED
TO TRANSFER ANY OR ALL OF THE SHARES TO ONE OR MORE AFFILIATE(S) OF THE
PURCHASER DURING THE LOCK-UP PERIOD; PROVIDED THAT THE RESTRICTIONS ON TRANSFERS
SET FORTH HEREIN SHALL APPLY TO SUCH TRANSFEREE AFFILIATE(S).  FOR PURPOSES OF
THIS SECTION 5.3, A “SALE” OF THE SHARES MEANS ANY SALE, ASSIGNMENT, TRANSFER,
DISTRIBUTION OR OTHER DISPOSITION THEREOF OR OF A PARTICIPATION THEREIN, AND
“AFFILIATE” MEANS ANY CORPORATION OR OTHER BUSINESS ENTITY THAT CONTROLS, IS
CONTROLLED BY, OR IS UNDER COMMON CONTROL WITH THE PURCHASER (A CORPORATION OR
OTHER ENTITY WILL BE REGARDED AS IN “CONTROL” OF ANOTHER CORPORATION OR ENTITY
IF IT (I) OWNS OR DIRECTLY OR INDIRECTLY CONTROLS AT LEAST FIFTY (50%) OF THE
OUTSTANDING SHARES OR OTHER VOTING RIGHTS OF THE OTHER CORPORATION OR ENTITY
HAVING THE RIGHT TO ELECT DIRECTORS OR SUCH LESSER PERCENTAGE THAT IS THE
MAXIMUM PERMITTED TO BE OWNED BY A FOREIGN ENTITY IN THOSE JURISDICTIONS WHERE
MAJORITY OWNERSHIP BY FOREIGN ENTITIES IS PROHIBITED, OR (II) IN THE CASE OF A
NON-CORPORATE BUSINESS ENTITY, IF IT POSSESSES, DIRECTLY OR INDIRECTLY, THE
POWER TO DIRECT OR CAUSE THE DIRECTION OF THE MANAGEMENT AND POLICIES OF THE
CORPORATION OR NON-CORPORATE BUSINESS ENTITY, AS APPLICABLE, WHETHER THROUGH THE
OWNERSHIP OR CONTROL OF VOTING SECURITIES, BY CONTRACT OR OTHERWISE).


 


5.4          FURTHER ASSURANCES.  AT ANY TIME OR FROM TIME TO TIME AFTER THE
CLOSING, EACH PARTY SHALL EXECUTE AND DELIVER TO THE OTHER PARTY SUCH OTHER
DOCUMENTS AND INSTRUMENTS, PROVIDE SUCH MATERIALS AND INFORMATION AND TAKE SUCH
OTHER ACTIONS AS EITHER PARTY MAY REASONABLY REQUEST MORE EFFECTIVELY TO CARRY
OUT THE PROVISIONS OF THIS AGREEMENT.  SHOULD THE PURCHASER WISH TO SELL THE
SHARES PURSUANT TO RULE 144 PROMULGATED UNDER THE SECURITIES ACT, OR UNDER ANY
OTHER AVAILABLE EXEMPTION, THE COMPANY SHALL REMOVE ANY LEGENDS ON THE SHARES
AND PROVIDE AN OPINION OF COUNSEL SHOULD THE PURCHASER REASONABLY REQUEST.


 


SECTION 6

CONDITIONS TO CLOSING


 

6.1          Conditions to the Purchaser’s Obligation to Acquire the Shares. 
The obligation of the Purchaser to purchase the Shares hereunder is subject to
the satisfaction, on or prior to the Closing Date, of the following conditions,
any of which may be waived by the Purchaser, in the Purchaser’s sole discretion,
to the extent permitted by law:

 

8

--------------------------------------------------------------------------------


 


(A)           EXECUTION AND DELIVERY.  AN AUTHORIZED SIGNATORY OF THE COMPANY
SHALL HAVE EXECUTED AND DELIVERED TO THE PURCHASER THIS AGREEMENT AND THE
RESEARCH AGREEMENT.


 


(B)           REPRESENTATIONS AND WARRANTIES TRUE.  THE REPRESENTATIONS AND
WARRANTIES MADE BY THE COMPANY IN THIS AGREEMENT SHALL BE TRUE AND CORRECT IN
ALL MATERIAL RESPECTS WHEN MADE, AND SHALL BE TRUE AND CORRECT IN ALL MATERIAL
RESPECTS ON THE CLOSING WITH THE SAME FORCE AND EFFECT AS IF THEY HAD BEEN MADE
ON AND AS OF THE CLOSING, EXCEPT FOR (I) THOSE REPRESENTATIONS AND WARRANTIES
THAT ARE MADE AS OF A SPECIFIC DATE (OTHER THAN THE EFFECTIVE DATE), WHICH SHALL
BE TRUE AND CORRECT IN ALL MATERIAL RESPECTS AS OF SUCH DATE AND (II) THOSE
REPRESENTATIONS AND WARRANTIES WHICH ARE QUALIFIED BY MATERIALITY, IN WHICH CASE
EACH SUCH REPRESENTATION AND WARRANTY QUALIFIED BY MATERIALITY SHALL BE TRUE AND
CORRECT IN ALL RESPECTS AS OF THE CLOSING.


 


(C)           COMPLIANCE.  THE COMPANY WILL HAVE MATERIALLY PERFORMED AND
COMPLIED WITH EACH OF ITS AGREEMENTS, COVENANTS AND OBLIGATIONS CONTAINED IN
THIS AGREEMENT ON OR PRIOR TO THE CLOSING.


 


(D)           NO VIOLATION.  NO STATUTE, RULE, REGULATION, ORDER, OR
INTERPRETATION SHALL HAVE BEEN ENACTED, ENTERED OR DEEMED APPLICABLE BY ANY
DOMESTIC OR FOREIGN GOVERNMENT OR GOVERNMENTAL OR ADMINISTRATIVE AGENCY OR COURT
WHICH WOULD MAKE THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT ILLEGAL.


 


(E)           DELIVERIES OF THE COMPANY.  AT THE TIME OF THE CLOSING, THE
COMPANY SHALL DELIVER TO THE PURCHASER A CERTIFICATE, DATED THE CLOSING DATE, OF
THE SECRETARY OF THE COMPANY ATTACHING:  (I) A TRUE AND COMPLETE COPY OF THE
CERTIFICATE OF INCORPORATION OF THE COMPANY, WITH ALL AMENDMENTS THERETO,
CERTIFIED AS OF A DATE NOT MORE THAN FIVE DAYS PRIOR TO THE CLOSING DATE BY THE
SECRETARY OF STATE OF THE STATE OF DELAWARE; (II) TRUE AND COMPLETE COPIES OF
THE COMPANY’S BY-LAWS, AS AMENDED, IN EFFECT AS OF SUCH DATE; (III) A
CERTIFICATE FROM THE SECRETARY OF STATE OF THE STATE OF DELAWARE AS TO THE GOOD
STANDING OF THE COMPANY CERTIFIED AS OF A DATE NOT MORE THAN TWO (2) DAYS PRIOR
TO THE CLOSING DATE; AND (IV) A COPY OF THOSE PORTIONS OF THE RESOLUTIONS OF THE
COMPANY’S BOARD OF DIRECTORS AUTHORIZING THE SALE BY THE COMPANY OF THE SHARES
AND THE OTHER TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT.


 

6.2          Conditions to Company’s Obligation to Issue the Shares.  The
Company’s obligation to sell the Shares to the Purchaser hereunder is subject to
the satisfaction, on or prior to the Closing Date, of the following conditions,
any of which may be waived by the Company, in its sole discretion, to the extent
permitted by law:

 


(A)           EXECUTION AND DELIVERY.  AN AUTHORIZED SIGNATORY OF THE PURCHASER
SHALL HAVE EXECUTED AND DELIVERED TO THE COMPANY THIS AGREEMENT AND THE RESEARCH
AGREEMENT.


 


(B)           REPRESENTATIONS AND WARRANTIES TRUE.  THE REPRESENTATIONS AND
WARRANTIES MADE BY THE PURCHASER IN THIS AGREEMENT SHALL BE TRUE AND CORRECT IN
ALL MATERIAL RESPECTS WHEN MADE, AND SHALL BE TRUE AND CORRECT IN ALL MATERIAL
RESPECTS ON THE CLOSING DATE WITH THE SAME FORCE AND EFFECT AS IF THEY HAD BEEN
MADE ON AND AS OF THE CLOSING DATE, EXCEPT FOR (I) THOSE REPRESENTATIONS AND
WARRANTIES THAT ARE MADE AS OF A SPECIFIC DATE (OTHER THAN THE EFFECTIVE DATE),
WHICH SHALL BE TRUE AND CORRECT IN ALL MATERIAL RESPECTS AS OF SUCH DATE AND
(II) THOSE REPRESENTATIONS AND WARRANTIES WHICH ARE QUALIFIED BY MATERIALITY, IN
WHICH CASE EACH SUCH REPRESENTATION AND WARRANTY QUALIFIED BY MATERIALITY SHALL
BE TRUE AND CORRECT IN ALL RESPECTS AS OF THE CLOSING.


 


(C)           NO VIOLATION.  NO STATUTE, RULE, REGULATION, ORDER, OR
INTERPRETATION SHALL HAVE BEEN ENACTED, ENTERED OR DEEMED APPLICABLE BY ANY
DOMESTIC OR FOREIGN GOVERNMENT OR GOVERNMENTAL OR ADMINISTRATIVE AGENCY OR COURT
WHICH WOULD MAKE THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT ILLEGAL.


 


(D)           COMPLIANCE.  THE PURCHASER WILL HAVE MATERIALLY PERFORMED AND
COMPLIED WITH EACH OF ITS AGREEMENTS AND OBLIGATIONS CONTAINED IN THIS AGREEMENT
ON OR PRIOR TO THE CLOSING.

 

9

--------------------------------------------------------------------------------

 


(E)                                  DELIVERIES OF THE PURCHASER.  WITHIN FIVE
(5) BUSINESS DAYS OF THE CLOSING, THE PURCHASER SHALL DELIVER TO THE COMPANY
PAYMENT IN FULL OF THE PURCHASE PRICE.


 


SECTION 7


 


MISCELLANEOUS


 

7.1                               Amendment.  Except as expressly provided
herein, neither this Agreement nor any term hereof may be amended, waived,
discharged or terminated other than by a written instrument referencing this
Agreement and signed by the Company and the Purchaser.  Any such amendment,
waiver, discharge or termination effected in accordance with this paragraph
shall be binding upon each holder of any securities purchased under this
Agreement at the time outstanding (including securities into which such
securities have been converted or exchanged or for which such securities have
been exercised) and each future holder of all such securities.

 

7.2                               Notices.  All notices and other communications
required or permitted hereunder shall be in writing and shall be mailed by
registered or certified mail, postage prepaid, sent by facsimile or electronic
mail or otherwise delivered by hand, messenger or courier service addressed as
follows:

 

If to the Purchaser:

 

GlaxoSmithKline
709 Swedeland Road
P.O. Box 1539

King of Prussia, PA 19406-0939
Attention: Senior Vice President of Worldwide Business Development
Telephone:  (610) 270- 5397
Facsimile:  (610) 270-5166

 

With a copy to:

 

GlaxoSmithKline

2301 Renaissance Blvd.

King of Prussia, PA 1946-2772

Attention:  Vice President, R&D Legal Operations Business Development
Transactions

Telephone: (610) 787-4093

Facsimile: (610) 787-7084

 

Or to such other address (including electronic mail address) as the Purchaser
shall have furnished to the Company in writing or by electronic mail; or

 

If to the Company:

 

SuperGen, Inc.
4140 Dublin Road, Suite 200
Dublin, CA  94568
Attn:  Dr. James S.J. Manuso, President and Chief Executive Officer
Telephone:  (925) 560-0100
Facsimile:  (925) 551-5695

Email address: jmanuso@supergen.com

 

10

--------------------------------------------------------------------------------


 

With a copy to:

 

Wilson Sonsini Goodrich & Rosati, P.C.
650 Page Mill Road
Palo Alto, CA 94304-1050
Attn: Page Mailliard, Esq.
Telephone:  (650) 493-9300
Facsimile:  (650) 493-6811

Email address: pmailliard@wsgr.com

 

Each such notice or other communication shall for all purposes of this Agreement
be treated as effective or having been given (i) if delivered by hand, messenger
or courier service, when delivered (or if sent via a nationally-recognized
overnight courier service, freight prepaid, specifying next-business-day
delivery, one business day after deposit with the courier), or (ii) if sent via
mail, at the earlier of its receipt or five days after the same has been
deposited in a regularly-maintained receptacle for the deposit of the United
States mail, addressed and mailed as aforesaid, or (iii) if sent via facsimile,
upon confirmation of facsimile transfer or, if sent via electronic mail, upon
confirmation of delivery when directed to the relevant electronic mail address,
if sent during normal business hours of the recipient, or if not sent during
normal business hours of the recipient, then on the recipient’s next business
day.

 

7.3                               Governing Law.  This Agreement shall be
governed in all respects by the internal laws of the State of Delaware as
applied to agreements entered into among Delaware residents to be performed
entirely within Delaware, without regard to principles of conflicts of law.

 

7.4                               Expenses.  The Company and the Purchaser shall
each pay their own expenses in connection with the transactions contemplated by
this Agreement.

 

7.5                               Survival.  The representations, warranties,
covenants and agreements made in this Agreement shall survive any investigation
made by any party hereto and the closing of the transactions contemplated
hereby.

 

7.6                               Successors and Assigns.  This Agreement, and
any and all rights, duties and obligations hereunder, shall not be assigned,
transferred or delegated by the Purchaser without the prior written consent of
the Company, except as otherwise specifically stated in this Agreement and
except that the Purchaser shall be entitled to effect any assignment, transfer
or delegation of any and all rights, duties and obligations hereunder to any of
its Affiliates (as such term is defined in the Research Agreement), in both such
cases without the requirement of the Company’s consent. Any attempt by the
Purchaser without such permission to assign, transfer or delegate any rights,
duties or obligations that arise under this Agreement shall be void. Subject to
the foregoing and except as otherwise provided herein, the provisions of this
Agreement shall inure to the benefit of, and be binding upon, the successors,
assigns, heirs, executors and administrators of the parties hereto.

 

7.7                               Entire Agreement.  This Agreement and the
Confidentiality Agreements constitute the full and entire understanding and
agreement between the parties with regard to the subjects hereof and thereof. No
party shall be liable or bound to any other party in any manner with regard to
the subjects hereof or thereof by any warranties, representations or covenants
except as specifically set forth herein or therein.

 

7.8                               Delays or Omissions.  Except as expressly
provided herein, no delay or omission to exercise any right, power or remedy
accruing to any party to this Agreement upon any breach or default of any other
party under this Agreement shall impair any such right, power or remedy of such
non-defaulting party, nor

 

11

--------------------------------------------------------------------------------


 

shall it be construed to be a waiver of any such breach or default, or an
acquiescence therein, or of or in any similar breach or default thereafter
occurring, nor shall any waiver of any single breach or default be deemed a
waiver of any other breach or default theretofore or thereafter occurring. Any
waiver, permit, consent or approval of any kind or character on the part of any
party of any breach or default under this Agreement, or any waiver on the part
of any party of any provisions or conditions of this Agreement, must be in
writing and shall be effective only to the extent specifically set forth in such
writing. All remedies, either under this Agreement or by law or otherwise
afforded to any party to this Agreement, shall be cumulative and not
alternative.

 

7.9                               Severability.  If any provision of this
Agreement becomes or is declared by a court of competent jurisdiction to be
illegal, unenforceable or void, portions of such provision, or such provision in
its entirety, to the extent necessary, shall be severed from this Agreement, and
such court will replace such illegal, void or unenforceable provision of this
Agreement with a valid and enforceable provision that will achieve, to the
extent possible, the same economic, business and other purposes of the illegal,
void or unenforceable provision. The balance of this Agreement shall be
enforceable in accordance with its terms.

 

7.10                        Counterparts.  This Agreement may be executed in any
number of counterparts, each of which shall be enforceable against the parties
actually executing such counterparts, and all of which together shall constitute
one instrument.

 

7.11                        Telecopy Execution and Delivery.  A facsimile,
telecopy or other reproduction of this Agreement may be executed by one or more
parties hereto and delivered by such party by facsimile or any similar
electronic transmission device pursuant to which the signature of or on behalf
of such party can be seen. Such execution and delivery shall be considered
valid, binding and effective for all purposes. At the request of any party
hereto, all parties hereto agree to execute and deliver an original of this
Agreement as well as any facsimile, telecopy or other reproduction hereof.

 


7.12                        JURISDICTION. EACH OF PARTIES IRREVOCABLY AGREES
THAT ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THIS AGREEMENT OR FOR
RECOGNITION AND ENFORCEMENT OF ANY JUDGMENT IN RESPECT HEREOF BROUGHT BY THE
OTHER PARTY HERETO OR ITS SUCCESSORS OR ASSIGNS SHALL BE BROUGHT AND DETERMINED
IN THE CHANCERY OR OTHER COURTS OF THE STATE OF DELAWARE, AND EACH OF PARTIES
HEREBY IRREVOCABLY SUBMITS WITH REGARD TO ANY SUCH ACTION OR PROCEEDING FOR
ITSELF AND IN RESPECT TO ITS PROPERTY, GENERALLY AND UNCONDITIONALLY, TO THE
EXCLUSIVE JURISDICTION OF SUCH COURT.


 

7.13                        Jury Trial.  THE PURCHASER AND THE COMPANY HEREBY
IRREVOCABLY WAIVE ALL RIGHT TO TRIAL BY JURY IN ANY ACTION, PROCEEDING OR
COUNTERCLAIM (WHETHER BASED ON CONTRACT, TORT OR OTHERWISE) ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR THE ACTIONS OF THE PURCHASER AND THE COMPANY IN
THE NEGOTIATION, ADMINISTRATION, PERFORMANCE AND ENFORCEMENT HEREOF.

 

7.14                        Other Remedies.  Except as otherwise provided
herein, any and all remedies herein expressly conferred upon a party will be
deemed cumulative with and not exclusive of any other remedy conferred hereby,
or by law or equity upon such party, and the exercise by a party of any one
remedy will not preclude the exercise of any other remedy.

 

(signature page follows)

 

12

--------------------------------------------------------------------------------


 

The parties are signing this Common Stock Purchase Agreement as of the date
stated in the introductory clause.

 

 

 

SUPERGEN, INC.

 

a Delaware corporation

 

 

 

 

 

 

By:

/S/ JAMES S.J. MANUSO

 

 

James S.J. Manuso, Ph.D.

 

 

President and Chief Executive Officer

 

 

 

 

 

 

 

SMITHKLINE BEECHAM CORPORATION D/B/A GLAXOSMITHKLINE

 

a Pennsylvania corporation

 

 

 

 

 

 

 

By:

/S/ WILLIAM J. MOSHER

 

 

William J. Mosher

 

 

Company Secretary

 

--------------------------------------------------------------------------------
